Citation Nr: 1336955	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  09-37 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for gastric ulcers.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1965 to July 1969.  His service medals and decorations include the Combat Action Ribbon while serving on the USS Henry B. Wilson in 1969.   He had subsequent reserve service.    

This matter came before the Board of Veterans' Appeals (Board) on appeal from October 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, and Houston, Texas, respectively.

In July 2013, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO in Houston.  A copy of the hearing transcript is of record.

During the hearing, the Veteran indicated that he was terminated from his employment three to five months earlier because of his inability to get along with others.  He has presented evidence of unemployability due to his service-connected PTSD, and has therefore raised a claim of TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  Pursuant to Rice, the Board will consider entitlement to a TDIU as it is part and parcel of his claim for an increased disability evaluation. 

In late-July 2013, the Board received additional private medical evidence from the Veteran along with a waiver of initial RO consideration.

In this decision, the Board reopens the service connection claim for gastric ulcers.  The reopened claim, as well as the issues of entitlement to an increased rating for PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In unappealed April 1984 and June 2002 rating decisions, the RO denied service connection for gastric ulcers.

2.  The new evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for gastric ulcers and raises a reasonable possibility of substantiating the claim.

3.  The Veteran was exposed to acoustic trauma during combat service.

4.  The Veteran does not have a bilateral hearing loss disability for VA compensation purposes that is related to his active service. 

5.  Affording the Veteran the benefit of the doubt, the Veteran's tinnitus is related to acoustic trauma during active service. 


CONCLUSIONS OF LAW

1.  The RO's April 1984 and June 2002 rating decisions which denied service connection for gastric ulcers are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).
2.   New and material evidence has been received to reopen a claim of entitlement to service connection for gastric ulcers.  38 U.S.C.A. §§ 5108, 5107 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for the establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

4.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim: 1) Veteran status, 2) existence of a disability, 3) relationship between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim or, if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696  (2009).

Given the favorable disposition of the request to reopen the gastric ulcer claim, as well as the service connection claim for tinnitus, all notification and development actions needed to fairly adjudicate those claims have been accomplished.  

As to the hearing loss claim, the Veteran was provided VCAA notice in a June 2009 letter.  That letter notified the Veteran of what information and evidence must be submitted to substantiate his claim, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He has also been advised as to how disability ratings and effective dates are assigned.  See Dingess, supra.  After notice was provided to him, his claim was readjudicated by way of SSOCs issued in February and October 2012.  He has therefore received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, VA medical evidence, private medical evidence, a hearing transcript, and the Veteran's contentions.  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004). V A's duties to notify and assist him with this claim have been satisfied.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the Board hearing, the undersigned Veterans Law Judge identified the four issues on appeal.  Information was obtained to clarify the Veteran's arguments. The VLJ kept the record opened for 30 days for records to allow the Veteran to obtain and submit additional evidence to help substantiate his claims. 

The hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim, and to suggest the submission of evidence when such evidence is missing or has been overlooked, has been satisfied.  See id. at 496-97.  The Veteran has not alleged that there were any deficiencies in the Board hearing under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  The Board has not identified any hearing deficiency.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2)  had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, given the development of the Veteran's claim discussed above, the Board finds no deficiency in the Board hearing or in development of the claim.  See id.  


Petition to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2013). 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In an April 1984 rating decision, the RO denied the Veteran's service connection claim for gastric ulcers.  Although there was current evidence of a gastric ulcer, the  condition was not shown in service.  The Veteran did not appeal the rating decision and it therefore became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103.

In November 2001, the Veteran sought to reopen his previously denied service connection claim for gastric ulcer.  In a June 2002 rating decision, the RO denied the claim, determining that new and material evidence had not been received to reopen the service connection claim for gastric ulcers.  The Veteran did not appeal the rating decision and it therefore became final.  

In June 2008, the Veteran again sought to reopen his service connection claim for gastric ulcers.  

In June 2008 application to reopen his claim, the Veteran indicated that he was treated for ulcers during service at Baboa Naval Hospital in San Diego.  Although the record contains the Veteran's STRs, there is no indication that any in-service hospital records were ever requested.  In his September 2009 substantive appeal, the Veteran also indicated that he was treated for ulcers at the Houston VAMC in the 1970's.  Presuming the Veteran's statement credible for the purpose of reopening the claim, his statements regarding treatment for ulcers during and shortly after service relate to an unestablished fact necessary to substantiate the claim.  New and material evidence has therefore been received and the claim will be reopened.   However, further development is necessary prior to analyzing the ulcer claim on the merits.





Legal Criteria - Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is among the chronic disabilities listed in 38 C.F.R. § 3.309(a), and may be established as a chronic disease diagnosed in service or on the basis of continuity of symptomatology.  Id.  Tinnitus, however, is not among those chronic disabilities listed.

Certain chronic disabilities, to include certain types of hearing loss to the extent they may constitute an organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

For service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385  be demonstrated during service, or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service as opposed to other unrelated factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385 ), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.   Hensley, 5 Vet. App. at 159. 

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hearing Loss Claim

The Veteran asserts that his hearing loss was caused by active service acoustic trauma, to include noise from firearms, helicopters, and the ship engine.  

He underwent a VA audiology examination in December 2009 to determine if he has a current bilateral hearing loss disability.  Pure tone thresholds were as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
20
20
30
LEFT
15
15
25
25
35

Speech recognition ability was 94 percent in the right ear, and 96 percent in the left ear.  Based on these results, the examiner indicated that the Veteran had mild sensorineural hearing loss at 4000 Hertz only, bilaterally.  The Veteran has not submitted any competent medical evidence contrary to the examination findings cited above.  

Based on the above-noted audiometric findings, there is no current evidence of auditory threshold of 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz, no evidence of auditory threshold of 26 decibels or greater for at least three of the above frequencies, and no evidence of speech recognition scores of less than 94 percent using the Maryland CNC Test.  See supra, 38 C.F.R. § 3.385 (2013).  Service connection for a bilateral hearing loss disability is not warranted, as there is no evidence of a current hearing loss disability for VA compensation purposes.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Because the Veteran does not have a hearing loss disability for VA purposes, he does not meet the threshold element of his service connection claim.  Therefore, it is unnecessary for the Board to address the remaining elements of his service connection claim, such as whether there is evidence of hearing loss during service, and whether there is evidence of a nexus, or alternatively, evidence of continuing symptoms since service.   

The Board has considered the Veteran's testimony that his hearing acuity has become worse since his 2009 VA audiology examination.  However, the VA examiner acknowledged that the Veteran's hearing is not expected to improve with medical intervention and still determined that the Veteran's hearing loss is not due to acoustic trauma during service.  The Veteran has not submitted any competent evidence of a bilateral hearing loss disability related to service.  

The Board has also considered the Veteran's reports of difficulty hearing.   He, as a lay person, is competent to report this observable symptom.  See Layno v. Brown, 6 Vet. App. 465, 467-69  (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

However the degree to which the Veteran's hearing has decreased is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder).  The appropriate expertise is required to determine whether the Veteran's hearing acuity is impaired to the level of a hearing loss disability under VA regulations.   Here, the record is negative for any evidence to suggest that the Veteran has the appropriate training, experience, or expertise to render audiological findings.  See 38 C.F.R. § 3.159 (a)(1) (2013) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Thus, while the Veteran is competent to report what he experiences, he is not competent to ascertain his level of hearing loss, as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   Accordingly, the Board assigns greater weight to the competent medical evidence, specifically the December 2009 VA audiology findings, than the Veteran's lay statements.

The preponderance of the evidence is against the Veteran's claim of service connection for a bilateral hearing loss disability, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) 2013).  Thus, the claim will be denied. 

Tinnitus Claim

The Veteran asserts that he has tinnitus related to exposure to loud noise during service.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  

The December 2009 VA examination report essentially reflects that the Veteran currently has tinnitus.  Additionally, the Veteran, as a layperson, is competent to report ringing of the ears because such symptomatology is readily apparent to those experiencing it.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("tinnitus is capable of lay observation").  

The Veteran's STRs do not show any tinnitus findings, complaints, or treatment.  However, based on the Veteran's military occupation and the award of a Combat Action Ribbon, the Veteran is entitled to combat status under 38 U.S.C.A. 
§ 1154(b), which mandates that a combat veteran's account of what occurred during combat is generally presumed credible, for purposes of both development and adjudication of a claim. An in-service injury has therefore been demonstrated.  

As indicated, tinnitus is not among the chronic disabilities listed in 38 C.F.R. § 3.309(a), and may not be established as a chronic disease diagnosed in service or on the basis of continuity of symptomatology.  Nonetheless, the Veteran's claim may be established if competent evidence, including lay evidence, establishes that tinnitus had its onset in service or is related to service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (finding that the adjudicator must consider whether the lay statements of record presented sufficient evidence of the etiology of the Veteran's disability).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

During the 2009 VA audiology examination, the Veteran reported constant bilateral ringing of the ears which he attributed to in-service acoustic trauma.  After examining the Veteran and reviewing the claims file, the VA examiner determined that the Veteran's tinnitus is not related to his military service.  The examiner reasoned that the Veteran did not report the onset of tinnitus until 2000, and did not report a specific event relating to the onset of tinnitus.  However, in a December 2011 statement, the Veteran stated that the examiner misunderstood him regarding the onset of his tinnitus.   The Veteran explained that he has experienced tinnitus since service, not since 2000.  He only noticed it worsening in 2000.  

Although an etiological relationship has not been demonstrated through the VA examination report, nor otherwise shown through competent medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection, particularly where, as here, the lay evidence of record is sufficient to satisfy the third and final Hickson prong.  Davidson, 581 F.3d at 1316.

Resolving all doubt in favor of the Veteran, the Veteran's current tinnitus was incurred during his active service.  As noted above, the Veteran currently has tinnitus and was exposed to acoustic trauma during service.  His reports of having experienced tinnitus symptoms since service are competent and credible evidence of continuing tinnitus symptoms.  

Competent lay evidence is sufficient, given the particular facts of this case, to establish a direct link between the Veteran's current tinnitus and active service.  Resolving any doubt in his favor, the Veteran's account, in addition to the other aforementioned evidence of record, meets the nexus criteria outlined in 38 C.F.R. § 3.303(d) as it indicates that his tinnitus is causally related to the in-service acoustic trauma.

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has been received to reopen the service connection claim for gastric ulcers; to this limited extent, the claim is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.  


REMAND

The Veteran primarily asserts that his current ulcers are related to treatment he received in service.  In his June 2008 claim, he indicated that he was treated for ulcers in approximately May 1969 at Baboa Naval Hospital.  An effort must be made to obtain any relevant in-service hospital records, identified by the Veteran.  

VA should also afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD.  His last VA compensation examination for his PTSD was conducted in May 2012, and during his July 2013 hearing, he suggested a worsening of his PTSD.  The Veteran's alternative contention is that his current ulcer condition is etiologically related to his PTSD; therefore, this contention should also be addressed during the examination.  

Lastly, the Veteran testified that he receives psychiatric treatment and counseling at the VA Medical Center in Houston, approximately every three months.  Any outstanding VA medical records should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the claims file:  a).  any treatment records dated in 1969 through 1983 from the Houston VAMC; and b). any outstanding/recent psychiatric records from the Houston VAMC, to include the Conroe CBOC.  

2.  Obtain and associate with the claims file any service hospital records generated in approximately May 1969 by the Balboa Naval Hospital regarding ulcer/abdominal treatment. The sources may include any appropriate records depositories within the RO/AMC's discretion. If no hospital records can be obtained, then such fact should be noted in the claims file and the Veteran and his representative notified of this development. 

3.  Schedule the Veteran for an appropriate VA mental health examination.  The claims file should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail. 

The examiner's attention is called to the following:

* The Veteran, in his September 2009 substantive appeal, stating that his PTSD has contributed to his ulcers.

*Statements provided in May 2011 from a VA psychiatrist and mental health physician's assistant indicating that the Veteran is unemployable and that his PTSD is probably permanent, requiring care indefinitely.

* May 2012 VA psychiatric examination report

* The July 2013 hearing transcript

After examining the Veteran and reviewing the claims file, the examiner is asked to:

a).  determine all current manifestations associated with the Veteran's service-connected PTSD and comment on its severity;  

b).  specifically address the degree of social and occupational impairment caused by the Veteran's PTSD. A current Global Assessment of Functioning (GAF) scale score should be provided; 

c).  determine whether the Veteran's current ulcers are proximately due to or aggravated by his service-connected PTSD; and

d).  determine whether the Veteran's service-connected disability OR  SERVICE-CONNECTED DISORDERS IN COMBINATION, render him unable to secure or follow a substantially gainful occupation, without regard to the Veteran's age or the impact of any non service-connected disabilities.  Reconcile the opinion with the Veteran's report of having recently been terminated from his job.

If the examiner opines that the Veteran's service-connected disability does not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disability, given his current skill set and educational background. 
 
The examiner must identify and explain the medical basis or bases for all conclusions, with identification of the pertinent evidence of record. 

All clinical findings must be reported in detail and correlated to a specific diagnosis. 

4.  Thereafter, adjudicate the derivative issue of entitlement to a TDIU and readjudicate the issues of entitlement to service connection for ulcers and a rating in excess of 30 percent for PTSD.  If any benefit sought remains denied, provide the Veteran and his representative a SSOC and an appropriate period of time for response.  

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


